Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-7 and 12-15 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a method of electrically driving photonic elements comprising: providing a first photonic element with which a first diode is associated; providing a second photonic element with which a second diode is associated; providing a common electrical connection to the first and second diodes such that the common electrical connection is connected to the first and second diodes with opposite polarity; generating, using a common electrical driver; in combination with the other recited limitations in the claim. 
Claims 2-7 and 12-15 are allowable as dependent upon claim 1.
Claims 8-11 and 16-20 are allowed. 
Independent claim 8 is allowed because the prior art does not teach or suggest a method of electrically driving photonic elements comprising: generating, using a common electrical driver, a common electrical drive signal to a first diode associated with the first interferometer and a second diode associated with the second interferometer; the common electrical driver connected via a common electrical connection to a positive terminal of the first diode and a negative terminal of the second diode; the common electrical drive signal being a time divided drive signal; the first and second drive signal components for driving the first and second interferometers respectively, the first diode for receiving the generated common electrical drive signal and configured to selectively activate the first interferometer by the first drive signal component, but not by the second drive signal component, and the second diode for receiving the generated common electrical drive signal and for selectively activating second interferometer by the second drive signal component; in combination with the other recited limitations in the claim. 
Claims 9-11 and 16-20 are allowable as dependent upon claim 8.
Prior art reference Wang et al., Silicon high-speed binary phase-shift keying modulator with a single-drive push–pull high-speed traveling wave electrode, Photon. Res, Vol. 3, No. 3, June 2015, Posted 13 February 2015, is the closest prior art of record in this application. However, Wang et al. fails to disclose a method by which a first diode and a second diode share a common drive, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883